                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN BERTLES,                              :
         Plaintiff,                        :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
THE CYCLE GROUP,                           :       No. 18-4707
          Defendant.                       :


       AND NOW, this 3rd day of March 2020, upon consideration of The Omni Cycle Inc.’s

Amended Motion to Dismiss Third-Party Plaintiff’s Complaint Pursuant to Federal Rule of Civil

Procedure 12(b)(2), The Cycle Group’s response, and The Omni Cycle’s reply, and for the reasons

provided in this Court’s Memorandum dated March 3, 2020, it is ORDERED that:

       1. The motion (Document No. 26) is GRANTED.

       2. The Third-Party Complaint is DISMISSED.

                                           BY THE COURT:



                                           Berle M. Schiller, J.
